Citation Nr: 0935460	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a higher initial rating for hypertension, 
currently rated 10 percent disabling.

4.  Entitlement to a higher initial rating for diabetes 
mellitus, type II, currently rated 10 percent disabling, 
distinct from separately rated complications.

5.  Entitlement to a separate compensable disability rating 
for eye disability, associated with diabetes mellitus, type 
II.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A July 2000 rating decision denied entitlement to service 
connection for a brain tumor, headaches, and hypertension.  
The Veteran perfected an appeal.  In February 2005, the Board 
granted service connection for hypertension, denied 
entitlement to service connection for a brain tumor, and 
remanded entitlement to service connection for headaches.  
The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) with regard to the 
denial of entitlement to service connection for a brain 
tumor.  In a July 2007 Memorandum Decision, the Court vacated 
the Board's February 2005 decision (as to the brain tumor 
issue) and remanded the case to the Board for compliance with 
the instructions set forth therein.

In an August 2005 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus, assigning a 10 
percent disability rating.  A notice of disagreement was 
filed in December 2005 with regard to the disability rating 
assigned; a statement of the case was issued in March 2007; 
and, a substantive appeal was received in May 2007.  In a 
September 2006 rating decision, the RO implemented the 
Board's grant of service connection for hypertension, 
assigning a 10 percent disability rating.  A notice of 
disagreement was filed in May 2007 with regard to the 
disability rating assigned; a statement of the case was 
issued in May 2007; and, a substantive appeal was received in 
July 2007.

The Veteran requested a video conference hearing with regard 
to his claim for an increased rating for hypertension which 
was scheduled for January 2009, however, he failed to appear.  
In May 2009 the Board requested the Veteran to indicate if he 
still desired a hearing.  He was informed that if he did not 
respond within 30 days that the Board would assume he did not 
want a hearing.  No response was received from the Veteran. 

The issues of entitlement to service connection for a brain 
tumor and headaches, and entitlement to a separate 
compensable rating for eye disability, as due to service-
connected diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the VA 
Regional Office.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus 
requires a restricted diet, but does not require insulin, or 
limitation or regulation of activities, distinct from 
separately rated complications.

2.  For the period from April 14, 2008, the Veteran has 
peripheral neuropathy, left upper extremity, due to service-
connected diabetes mellitus, type II, manifested by mild 
incomplete paralysis which is wholly sensory.

3.  For the period from April 14, 2008, the Veteran has 
peripheral neuropathy, right upper extremity, due to service-
connected diabetes mellitus, type II, manifested by mild 
incomplete paralysis which is wholly sensory.

4.  For the period from April 14, 2008, the Veteran has 
peripheral neuropathy, left lower extremity, due to service-
connected diabetes mellitus, type II, manifested by mild 
incomplete paralysis which is wholly sensory.

5.  For the period from April 14, 2008, the Veteran has 
peripheral neuropathy, right lower extremity, due to service-
connected diabetes mellitus, type II, manifested by mild 
incomplete paralysis which is wholly sensory.

6.  The Veteran's hypertension has not been manifested by 
diastolic pressure predominantly 110 or more, or by systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 10 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).

2.  Effective April 14, 2008, the criteria for a separate 10 
percent disability rating for peripheral neuropathy, left 
upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2008).

3.  Effective April 14, 2008, the criteria for a separate 10 
percent disability rating for peripheral neuropathy, right 
upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2008).

4.  Effective April 14, 2008, the criteria for a separate 10 
percent disability rating for peripheral neuropathy, left 
lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

5.  Effective April 14, 2008, the criteria for a separate 10 
percent disability rating for peripheral neuropathy, right 
lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

Initially, the Board notes that since the issues of 
entitlement to assignment of higher initial ratings for 
hypertension and diabetes mellitus are downstream issues from 
that of service connection (for which VCAA letters were duly 
sent in October 2001 and December 2003 with regard to the 
claim of service connection for hypertension, and a VCAA 
letter was duly sent in May 2005 with regard to the claim of 
service connection for diabetes mellitus), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the Court has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the Veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Likewise, 
the Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The October 2001 and December 2003 letters with regard to his 
claim of service connection for hypertension, and the May 
2005 letter with regard to his claim of service connection 
for diabetes mellitus, effectively notified the Veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  In fact, in September 2008 correspondence from 
the Veteran's representative, it was stated that the Veteran 
believed his case had been stated completely and requested 
that his case be certified to the Board.

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the ones in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Board notes that the United States Court of 
Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores which required the 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to higher initial ratings, any questions 
as to the appropriate effective date to be assigned are 
rendered moot. 

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains post-
service private and VA medical records pertaining to 
hypertension and diabetes mellitus.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in April 2007 and 
April 2008.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues addressed on the merits in the following decision. 

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 10 percent disability 
rating is warranted for diabetes manageable by restricted 
diet only; 20 percent rating is warranted for diabetes 
requiring insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet; a 40 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities; a 60 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

An October 2006 private medical record reflects that on 
physical examination the lower extremities were normal and 
revealed no sign of deep venous thrombosis.  Calves and 
thighs were soft and non tender, color was normal, and there 
was no swelling or redness.  Pedal pulses were normal.  
Sensation was grossly intact.  The examiner diagnosed lumbar 
radiculopathy, and diabetes mellitus, type II, uncomplicated.

In April 2008, the Veteran underwent a VA examination.  It 
was noted that his current treatment consists of a restricted 
diet.  He denied any side effects of treatment.  The Veteran 
denied any hospitalization or surgery associated with 
diabetes; pancreatic trauma; pancreatic neoplasm; episodes of 
hypoglycemic reactions or ketoacidosis; restriction in 
ability to perform strenuous activities; peripheral vascular 
disease in the lower extremities; cardiac symptoms, 
neurovascular symptoms, diabetic nephropathy, skin symptoms, 
gastrointestinal symptoms, genitourinary symptoms, or any 
other symptoms related to diabetes.  It was noted that he 
follows a restricted or special diet.  The examiner did note 
visual symptoms and peripheral neuropathy related to his 
diabetes mellitus.  

As the Veteran requires only a restricted diet to control his 
diabetes mellitus, a disability rating in excess of 10 
percent is not warranted per Diagnostic Code 7913.  There is 
no persuasive evidence that he requires insulin or regulation 
of activities due to his diabetes.  The medical evidence of 
record also does not reflect episodes of ketoacidosis or 
hypoglycemic reactions due to his diabetes.  As detailed, his 
diabetes mellitus is controlled satisfactorily with a 
restricted diet.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus per 
Diagnostic Code 7913, and there is no basis for assignment of 
a disability rating in excess of 10 percent under such 
diagnostic criteria.  The Board again emphasizes that 
although the Veteran requires a restricted diet, he is not 
limited in his activities due to the diabetes nor does he 
require insulin.  As such, the Veteran meets the criteria for 
a 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the absence of regulation of activities and a 
requirement of insulin, there is simply no basis for a higher 
rating at this time.  

The Board has determined, however, that separate compensable 
ratings are warranted for diabetic complications, 
specifically mild peripheral neuropathy affecting the 
bilateral upper and lower extremities.  

As per the peripheral neuropathy, the evidence reflects that 
the Veteran's bilateral upper extremities are affected, as 
per the findings from the April 14, 2008, VA examination.  
Upon review of the symptomatology demonstrated by the 
evidence of record, the Board finds that evaluation of the 
disability, is most appropriately rated under Diagnostic Code 
8515.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
Code used should be upheld if supported by explanation and 
evidence).  For either the major (dominant) or minor (non-
dominant) extremity, a disability rating of 10 percent is 
warranted for mild incomplete paralysis.  A 20 percent 
disability rating is warranted for moderate incomplete 
paralysis of the minor extremity.  A 30 percent disability 
rating is warranted for moderate incomplete paralysis of the 
major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In this case, the Board finds that the evidence reflects that 
separate 10 percent ratings are warranted for a mild 
incomplete paralysis of the left upper extremity and right 
upper extremity.  The April 2008 VA examination report 
reflects complaints of tingling bilateral upper extremities, 
and the examiner described the sensory loss on both the left 
and ride side as mild decreased sensitivity to light touch 
with monofilament.  Cranial nerve functions were normal and 
Babinski sign was negative.  The examiner diagnosed mild 
peripheral neuropathy of bilateral upper extremities.  The 
evidence, thus, reflects that a 10 percent rating each is 
warranted for the left upper extremity and right upper 
extremity.  

As far as the peripheral neuropathy of the lower extremities, 
the Board finds that this should be rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

Again, the Board finds that the evidence supports a 10 
percent rating per leg for the peripheral neuropathy 
affecting the lower extremities under Diagnostic Code 8520.  
The findings from the April 2008 VA neurological examination 
showed complaints of tingling bilateral lower extremities, 
and the examiner described the sensory loss on both the left 
and ride side as mild decreased sensitivity to light touch 
with monofilament.  Cranial nerve functions were normal and 
Babinski sign was negative.  He had 2+ reflexes, and no 
evidence of more than mild pathology.  Thus the evidence 
reflects mild neuropathy affecting both legs, for which 
separate 10 percent ratings are to be assigned.

The Board has determined that the ratings assigned to 
bilateral upper and lower extremity peripheral neuropathy are 
effective April 14, 2008, the date of the VA examination.  
Prior to such date, the evidence of record does not reflect 
objective findings of peripheral neuropathy.  Specifically, 
an October 2006 private medical record reflects that his 
lower extremities were normal, and his diabetes mellitus was 
uncomplicated.  Likewise, on VA examination in April 2007, 
neurological examination was normal.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his diabetes 
mellitus or peripheral neuropathy of the bilateral upper and 
lower extremities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Hypertension

The Veteran's hypertension is rated 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Such diagnostic code provides a 60 
percent rating if the diastolic pressure is predominantly 130 
or more, a 40 percent rating if the diastolic pressure is 
predominantly 120 or more, a 20 percent rating if the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more, and a 10 percent 
rating if the diastolic pressure is predominantly 100 or more 
or systolic pressure is predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

The Board has reviewed the entirety of the evidence of 
record, to include service treatment records and post-service 
medical records.  The Board notes that the evidence of record 
contains blood pressure readings, conducted through private 
medical providers and VA medical providers, for the period 
1988 through 2001; however, none of the blood pressure 
readings contain a diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.

A July 2006 private medical record reflects blood pressure 
readings of 135/77 and 123/72.  

An October 2006 private medical record reflects a diagnosis 
of essential hypertension.  

At an April 2007 VA examination, the examiner noted symptoms 
of high blood pressure despite medications.  The Veteran does 
not have any side effects, and he has no functional 
impairment.  His three blood pressure readings were 184/110, 
184/108, and 184/108.  The examiner diagnosed hypertensive 
blood pressures, but no findings of hypertensive heart 
disease.  

At an April 2008 VA examination, the Veteran reported that 
his blood pressure is hard to control and that it goes up and 
down, but stays up more than down.  The examiner stated that 
the Veteran required continuous medication to control his 
hypertension.  His blood pressure reading was 197/95.  The 
examiner stated that there was no hypertensive heart disease 
present, and that there were no effects on his usual daily 
activities.  

Again, the Veteran is currently in receipt of a 10 percent 
disability rating for hypertension, as his diagnosed 
hypertension requires continuous medication for control.  
Based on the medical evidence of record, no blood pressure 
readings show diastolic pressure of 110 or more, or systolic 
pressure of 200 or more.  

Based on the above, the Board must conclude that the medical 
evidence does not demonstrate that the Veteran's hypertension 
more nearly approximates diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, as 
contemplated by a 20 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   
Accordingly, there is no support for an increased rating over 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

ORDER

Effective April 14, 2008, a separate 10 percent rating for 
peripheral neuropathy of the left upper extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  Effective April 14, 2008, a separate 10 
percent rating for peripheral neuropathy of the right upper 
extremity is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  Effective April 
14, 2008, a separate 10 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  Effective April 14, 2008, a separate 10 percent 
rating for peripheral neuropathy of the right lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent 
for diabetes mellitus, type II, distinct from separately 
rated complications, is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for hypertension is 
not warranted.  To this extent, the appeal is denied.




REMAND

Brain tumor and headaches

As a portion of the Veteran's service treatment records are 
missing, the Board has determined that the RO's December 2003 
VCAA notice is insufficient with regard to the Veteran's 
claims of service connection for a brain tumor and headaches, 
as the notice failed to informed the Veteran to submit 
alternative forms of evidence to support his claim and VA 
should assist him in obtaining sufficient evidence from 
alternative sources.  Washington v. Nicholson, 19 Vet. App. 
362, 370 (2005) (citing Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

The RO should also ensure that proper notice has been issued 
under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107.  VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Such notice should also 
include notice of the provisions of 38 C.F.R. § 3.310, as the 
Veteran is claiming that his headaches are due to service-
connected disabilities.  Proper notice, which notifies him of 
the evidence and information necessary to support his claims 
must be issued to the Veteran.  Along with ensuring proper 
VCAA notice pertaining to her claims, VA is also instructed 
to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is granted, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish a disability and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board has also determined that the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of his claimed brain tumor.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Eye disorder

An April 2008 VA examiner stated that the Veteran has visual 
symptoms and visual impairment due to his service-connected 
diabetes mellitus, type II, and referred the reader to a 
separate April 2008 VA examination pertaining to the eyes.  
Said VA examination report does contain findings related to 
the Veteran's eyes; however, the examiner diagnosed normal 
dilated fundus examination for age.  The examiner does not 
comment on any visual symptoms or visual impairment related 
to the Veteran's diabetes mellitus.  The Veteran should be 
afforded a VA examination to assess the nature of any eye 
disability related to the Veteran's diabetes mellitus, type 
II.

The RO should also ensure that proper notice has been issued 
under the VCAA with regard to a separate compensable rating 
for a eye disability due to service-connected diabetes 
mellitus, type II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claims of 
service connection and entitlement to a 
separate compensable rating for an eye 
disability, as due to service-connected 
diabetes mellitus, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
Such notice should also include notice of 
the provisions of 38 C.F.R. § 3.310, as 
the Veteran is claiming that his 
headaches are due to service-connected 
disabilities.  In light of the fact that 
a portion of the Veteran's service 
treatment records are missing, the RO 
should advise the Veteran to submit 
alternative forms of evidence to support 
his claims of service connection and 
should assist him in obtaining sufficient 
evidence from alternative sources.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for a VA 
examination to address the nature and 
etiology of his claimed brain tumor.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any brain tumor is 
related to his period of active service, 
to include exposure to herbicides during 
his period of service in Vietnam.  The 
examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

3.  Schedule the Veteran for a VA 
ophthalmology examination to ascertain 
the extent and severity of any eye 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All appropriate 
diagnostic testing should be performed to 
determine impairment of visual acuity of 
both eyes.  The examiner should opine as 
to whether the Veteran has an eye 
disability that is related to his 
service-connected diabetes mellitus, type 
II.  The examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  Review the expanded record and 
determine if any of the benefits sought 
can be granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


